 Case 2:21-cv-02312-DSF-ADS Document 1 Filed 03/16/21 Page 1 of 26 Page ID #:1




 1   BROWN WHITE & OSBORN LLP
     THOMAS M. BROWN (Bar No. 117449)
 2   tbrown@brownwhitelaw.com
     KENNETH P. WHITE (Bar No. 173993)
 3   kwhite@brownwhitelaw.com
     KARINEH TARBINIAN (Bar No. 281275)
 4   ktarbinian@brownwhitelaw.com
     333 South Hope Street, 40th Floor
 5   Los Angeles, California 90071-1406
     Telephone: 213. 613.0500
 6   Facsimile: 213.613.0550
 7   Attorneys for LAWRENCE A. MAY, M.D.,
     individually and on behalf of all others
 8   similarly situated
 9                              UNITED STATES DISTRICT COURT
10                         CENTRAL DISTRICT OF CALIFORNIA
11

12    LAWRENCE A. MAY, M.D.,                     Case No.: 2:21-cv-02312
      individually and on behalf of all others
13    similarly situated,
                                                 CLASS ACTION COMPLAINT
14                 Plaintiff,                    FOR:
15
                   v.                             (1) Violations of the Telephone
16                                                    Consumer Protection Act, 47
      DANIEL S. GLADSTONE, an individual,             U.S.C. § 227
17    LONGEVITI HEALTH, LLC a Florida
      limited liability company, and DOES 1 -     (2) Violations of California Business
18    10, inclusive,                                  and Professions Code § 17200, et
19                                                    seq., for TCPA Violations
                   Defendants
20                                                (3) Violations of California Business
                                                      and Professions Code § 17200, et
21                                                    seq., for Violations of CAN-SPAM
22
                                                      Act

23                                                (4) Violations of California Business
                                                      and Professions Code § 17200, et
24                                                    seq., for Violations of California
                                                      Public Utilities Code § 2872
25

26                                               [DEMAND FOR JURY TRIAL]
                                                 CLAIM FOR INJUNCTIVE RELIEF
27

28
                                               1
                                     CLASS ACTION COMPLAINT
     1185225.1
 Case 2:21-cv-02312-DSF-ADS Document 1 Filed 03/16/21 Page 2 of 26 Page ID #:2




 1               Plaintiff Lawrence A. May, M.D. (“Plaintiff”) brings this Class Action Complaint
 2   and Demand for Jury Trial against Defendants Daniel S. Gladstone (“Gladstone”) and
 3   Longeviti Health, LLC (“Longeviti” and collectively with Gladstone, “Defendants”) to
 4   stop their practice of making unsolicited, pre-recorded calls to the private numbers of
 5   physicians nationwide, and to obtain redress for all persons injured by their conduct.
 6   Plaintiff, individually and on behalf of all others similarly situated, complains and
 7   alleges as follows based on personal knowledge as to himself, on the investigation of
 8   his counsel, and on information and belief as to all other matters:
 9                                    NATURE OF THE ACTION
10               1.    This class action lawsuit arises because Defendants violated the Telephone
11   Consumer Protection Act, 47 U.S.C. § 227 (“TCPA”) and California’s unfair
12   competition laws by making hundreds of unwanted robo-calls and pre-recorded calls
13   and sending hundreds of electronic mail messages (“emails”), to the cell phones and
14   personal email addresses of dozens of medical doctors throughout the nation, including
15   in Los Angeles, California — all without the prior express consent of those receiving
16   Defendants’ calls and emails.
17               2.    Gladstone stole these physicians’ contact information from Longeviti’s
18   competitor, SignatureMD, and targeted them with unwanted calls and emails as part of
19   Defendants’ advertising campaign to attract the business of “concierge physicians”
20   away from SignatureMD and to Longeviti’s concierge services.
21               3.    Congress enacted the TCPA to protect consumers from unauthorized calls
22   exactly like those alleged in this Complaint—autodialed or prerecorded solicitations to
23   cellular phone numbers, placed without each consumer’s prior express consent.
24               4.    Defendants’ violations caused Plaintiff and the members of the putative
25   class to experience actual harm, including the aggravation, nuisance, and invasion of
26   privacy that necessarily accompanies the receipt of unsolicited phone calls to one’s
27   cellular phone.
28
                                                  2
                                        CLASS ACTION COMPLAINT
     1185225.1
 Case 2:21-cv-02312-DSF-ADS Document 1 Filed 03/16/21 Page 3 of 26 Page ID #:3




 1               5.    In response to Defendants’ unlawful conduct, Plaintiff filed the instant
 2   lawsuit, seeking an injunction requiring Defendants to cease all unsolicited calls,
 3   preventing similar conduct by Defendants in the future, as well as an award of statutory
 4   damages to the members of the putative class under the TCPA, together with costs and
 5   reasonable attorneys’ fees.
 6                                   JURISDICTION AND VENUE
 7               6.    The claims alleged are asserted pursuant to the TCPA, 47 U.S.C. § 227.
 8   This matter is within the Court’s jurisdiction under 28 U.S.C. § 1331.
 9               7.    Venue is proper in the Central District of California pursuant to 28 U.S.C.
10   § 1391 because all or a part of the events giving rise to the causes of action asserted by
11   Plaintiff took place in this district, and because Plaintiff Lawrence A. May, M.D.
12   resides in the Central District of California.
13                                               PARTIES
14               8.    Plaintiff LAWRENCE A. MAY, M.D. is an individual citizen of the State
15   of California and a medical doctor who resides within the city limits of Los Angeles,
16   California.
17               9.    Defendant DANIEL S. GLADSTONE is a resident of the State of Florida.
18               10.   Defendant LONGEVITI HEALTH, LLC is a limited liability company that
19   is organized under the laws of the State of Florida and is conducting business
20   throughout the United States, including Los Angeles, California.
21               11.   Plaintiff is informed and believes and thereon alleges that actions or
22   failures to act, taken by and through Longeviti’s designated employees and agents, were
23   committed within the purpose and scope of their employment or relationship with
24   Longeviti and in their official capacity as employees of Longeviti and that Longeviti is
25   legally responsible for all such acts or omissions.
26               12.   Plaintiff does not know the true names and capacities of DOES 1 through
27   10, inclusive, and thus sues said Defendants by fictitious names. Plaintiff will identify
28   the true names and capacities of DOES 1 through 10, inclusive, if and when they are
                                                   3
                                         CLASS ACTION COMPLAINT
     1185225.1
 Case 2:21-cv-02312-DSF-ADS Document 1 Filed 03/16/21 Page 4 of 26 Page ID #:4




 1   ascertained. Plaintiff is informed, believes, and thereon alleges that each of the
 2   fictitiously named Defendants is in some manner legally responsible for the occurrences
 3   alleged herein.
 4               13.   Plaintiff is informed and believes and thereon alleges that Defendants, and
 5   each of them, at all times herein mentioned, were the agents, employees, servants,
 6   and/or co-conspirators of the remaining Defendants. Plaintiff is further informed,
 7   believes, and thereon alleges that Defendants, and each of them, were the actual and/or
 8   ostensible agents of the remaining Defendants and were acting within the course and
 9   scope of said agency.
10                              COMMON FACTUAL ALLEGATIONS
11               14.   Between late 2010 and May 31, 2014, Gladstone worked in sales
12   operations and physician acquisition and development for SignatureMD, a provider of
13   membership-based concierge medicine support services to concierge physicians.
14               15.   Plaintiff is a medical doctor practicing internal medicine, with a concierge
15   medicine practice he operates through SignatureMD’s concierge support services.
16   Concierge doctors provide the same care as primary care physicians but with a
17   personalized type of care delivery model. Concierge medicine usually involves round-
18   the-clock physician access and highly personalized, comprehensive care. SignatureMD
19   connects patient members with physicians in their service, including Plaintiff.
20               16.   At all relevant times, SignatureMD maintained a confidential list of
21   potential and existing physician clients in its customer relationship management system
22   (“Physician List”). During his work at SignatureMD, Gladstone had access to
23   SignatureMD’s Physician List, which contained physicians’ private contact
24   information, personal cellular phone numbers, and personal email addresses.
25   SignatureMD collected this information as it engaged with physicians, both as existing
26   and potential clients, regarding its concierge support services.
27

28
                                                   4
                                         CLASS ACTION COMPLAINT
     1185225.1
 Case 2:21-cv-02312-DSF-ADS Document 1 Filed 03/16/21 Page 5 of 26 Page ID #:5




 1               17.   On May 31, 2014, Gladstone resigned from his employment at
 2   SignatureMD. Upon information and belief, before leaving SignatureMD, Gladstone
 3   unlawfully retained a copy of SignatureMD’s Physician List without its authorization.
 4               18.   Upon information and belief, after leaving SignatureMD, Gladstone, either
 5   by himself or through third-parties, gained unauthorized access to SignatureMD’s client
 6   relationship management system and once again obtain private contact information of
 7   additional physicians. Plaintiff alleges this based in part on the fact that Gladstone was
 8   able to contact SignatureMD physicians who joined SignatureMD after he left the
 9   company, and based on his prior misappropriation of information.
10               19.   On December 15, 2017, Gladstone filed for Chapter 7 bankruptcy in
11   Florida. Just eleven days later, on December 26, 2017, Gladstone registered his
12   company, Longeviti, in the state of Florida. Longeviti provides almost identical
13   services to SignatureMD and markets itself as a “concierge medicine and practice
14   solutions company.”
15               20.   At no point has Plaintiff, and others similarly situated, provided
16   Defendants with their cell phone number or personal email address, nor has he (or
17   others) authorized or consented to Defendants contacting him through his cell phone or
18   email address. Upon information and belief, Defendants used SignatureMD’s Physician
19   List, which they acquired by illicit and unauthorized means, to make unsolicited, pre-
20   recorded calls to the physicians on the Physician List, including Plaintiff, in order to
21   advertise Longeviti’s services.
22               21.   The TCPA makes it “unlawful for any person within the United States …
23   to make any call … using any automatic telephone dialing system or an artificial or
24   prerecorded voice” to any telephone number assigned to a cellular telephone service
25   unless in an emergency or with consent of the recipient of the call. 47 U.S.C. §
26   227(b)(1)(A)(iii). Thus, the TCPA exists to prevent communications like the ones
27   described within this complaint and to protect the privacy of citizens like the Plaintiff
28   and those similarly situated. In fact, “the TCPA prohibited almost all robocalls to cell
                                                   5
                                         CLASS ACTION COMPLAINT
     1185225.1
 Case 2:21-cv-02312-DSF-ADS Document 1 Filed 03/16/21 Page 6 of 26 Page ID #:6




 1   phones.” Barr v. American Association of Political Consultants, Inc, 140 S. Ct. 2335
 2   (2020).
 3               22.   On or before December 24, 2020, Plaintiff received an unsolicited call on
 4   his personal cellular phone from the phone number 626-714-2186. Plaintiff picked up
 5   the call, and subsequently heard a pre-recorded voice message identifying the caller as
 6   from Longeviti and advertising Longeviti’s services. The pre-recorded messaged
 7   further prompted Plaintiff to dial one on his phone if he wished to learn more about
 8   Longeviti. Plaintiff did not dial any number, hung up, and never called back or
 9   requested to be called back.
10               23.   During the call, Plaintiff did not speak to a live person about Longeviti’s
11   services, and before receiving the call, Plaintiff had never called Longeviti regarding its
12   services or requested to be called regarding Longeviti’s services.
13               24.   Upon information and belief, Defendants used a calling service called
14   Twilio Voip to make the unsolicited calls to Plaintiff and others similarly situated to
15   Plaintiff. Defendants’ calls to Plaintiff were made using an artificial or prerecorded
16   voice in violation of 47 U.S.C. § 227(b)(1)(A)(iii).
17               25.   After calling Plaintiff using a prerecorded message, Defendants sent emails
18   to Plaintiff’s personal email address, stating “I recently called you and left you a
19   message,” followed by a commercial message advertising Longeviti’s services. A copy
20   of one such email sent to Plaintiff is attached hereto as Exhibit A.
21               26.   Furthermore, given the multiple calls using artificial or pre-recorded voices
22   to Plaintiff (and upon information and belief to those similarly situated to Plaintiff), and
23   the fact that the calls came from a phone number connected to the calling service Twilio
24   Voip, the calls are not part of a manually dialed advertising effort, but rather a robo-
25   calling effort using auto-dial technology by Defendants, Twilio Voip, or other third
26   parties working at Defendants’ direction to advertise Longeviti’s services. The calls
27   and voice messages received by Plaintiff were essentially identical to one another and,
28
                                                   6
                                         CLASS ACTION COMPLAINT
     1185225.1
 Case 2:21-cv-02312-DSF-ADS Document 1 Filed 03/16/21 Page 7 of 26 Page ID #:7




 1   upon information and belief, to calls and messages received by others similarly situated
 2   to Plaintiff.
 3               27.   Defendants made calls via an ATDS or autodialer as 47 U.S.C. § 227(a)(1)
 4   (an “automatic telephone dialing system” is “equipment which has the capacity—(A) to
 5   store or produce telephone numbers to be called, using a random or sequential number
 6   generator; and (B) to dial such numbers”) defines. Upon information and belief, the
 7   ATDS Defendants used has the capability to both (1) store or produce telephone
 8   numbers to be called using a random or sequential number generator, and (2)
 9   automatically make a call from a list or database of telephone numbers, without human
10   intervention.
11               28.   The calls from Defendants to Plaintiff were made without Plaintiff’s prior
12   express consent and without the Plaintiff’s prior express written consent. In fact,
13   Defendants obtained Plaintiff’s private cell phone number through Gladstone’s
14   misappropriation of SignatureMD’s Physician List after his resignation from
15   SignatureMD.
16               29.   The calls from Defendants to Plaintiff were not made for emergency
17   purposes, in violation of 47 C.F.R. § 64.1200(a)(3)(i).
18               30.   The calls from Defendants to Plaintiff were made for commercial
19   purposes, in violation of 47 C.F.R. § 64.1200(a)(3)(ii).
20               31.   The calls from Defendants to Plaintiff constituted advertising and/or
21   telemarketing, in violation of 47 C.F.R. § 64.1200(a)(3)(iii).
22               32.   Plaintiff alleges that each call he received from Defendants violated 47
23   U.S.C. § 227(b)(1).
24                                  CLASS ACTION ALLEGATIONS
25               33.   Plaintiff brings this action on behalf of himself and a class of all others
26   similarly situated, defined as follows:
27   //
28
                                                    7
                                          CLASS ACTION COMPLAINT
     1185225.1
 Case 2:21-cv-02312-DSF-ADS Document 1 Filed 03/16/21 Page 8 of 26 Page ID #:8




 1
                       a. All past, current, and potential physicians, domiciled within the United
                          States, who received a nonemergency call from Defendants on their
 2                        cellular telephone, without their prior express consent, either via an
 3                        automatic telephone dialing system (“ATDS”) or as a prerecorded
                          message, and/or received an email to their private email address, that
 4                        references and advertises Longeviti’s concierge support services.
 5

 6               34.      Defendants and its employees or agents are excluded from the Class.
 7               35.      Numerosity: Members of the Class are so numerous that joinder is
 8    impracticable. While the exact number of class members is unknown to the Plaintiff, it
 9    is believed that the Class is comprised of hundreds of members who are past, current,
10    or potential users of SignatureMD’s concierge support services and who provided
11    SignatureMD with their private contact information, which was stolen and
12    misappropriated by Defendants. The Class members are disbursed throughout the
13    United States. The Class is readily identifiable from information and records in the
14    possession of Defendants and third parties.
15               36.      Commonality and Predominance: Common questions of law and fact
16    exist as to all members of the Class. These questions predominate over questions that
17    may affect only individual class members because Defendants have acted on grounds
18    generally applicable to the Class. Such common and legal factual questions include:
19               a.       Whether the Defendants’ conduct violates the TCPA;
20               b.       Whether the Defendant’s calls were sent for an emergency purpose;
21               c.       Whether the Defendants obtained valid express consent from the call
22                        recipients;
23               d.       Whether Defendants adhered to Class member’s requests to stop sending
24                        emails;
25               e.       Whether the Defendants keep records of email recipients who revoked
26                        consent to receive emails;
27               f.       Whether Plaintiff and members of the Class are entitled to damages, costs,
28                        or attorney’s fees from Defendants;
                                                      8
                                            CLASS ACTION COMPLAINT
     1185225.1
 Case 2:21-cv-02312-DSF-ADS Document 1 Filed 03/16/21 Page 9 of 26 Page ID #:9




 1               g.    Whether Defendants violated the privacy rights of Plaintiff and members
 2                     of the Class;
 3               h.    Whether Defendants’ conduct caused Plaintiff and members of the Class
 4                     inconvenience or annoyance;
 5               i.    Whether Plaintiff and members of the Class are entitled to compensatory
 6                     damages;
 7               j.    Whether Plaintiff and members of the Class are entitled to treble damages
 8                     based on the willfulness of Defendants’ conduct; and
 9               k.    Whether Plaintiff and members of the Class are entitled to a permanent
10                     injunction enjoining Defendants from continuing to engage in its unlawful
11                     conduct.
12               37.   Typicality: Plaintiff’s claims are typical of the members of the Class as all
13   members of the Class are similarly affected by the Defendants’ actionable conduct.
14   Defendants’ conduct that gave rise to the claims of Plaintiff and members of the Class
15   (i.e., using an autodialer or a prerecorded message to make calls to cellular phones
16   owned by Plaintiff and members of the Class) is the same for all members of the Class.
17               38.   Adequate Representation: Plaintiff will fairly and adequately protect the
18   interests of the Class because Plaintiff has no interests antagonistic to, or in conflict
19   with, the Class that Plaintiff seeks to represent. Specifically, the proposed Class
20   includes physicians who provide concierge services through the same service or are
21   potential future physician clients of SignatureMD. Furthermore, Plaintiff has retained
22   competent and experienced counsel to represent him and the Class.
23               39.   Superiority: Class action treatment is a superior method for the fair and
24   efficient adjudication of this controversy, in that, among other things, such treatment
25   will permit a large number of similarly situated persons or entities to prosecute their
26   common claims in a single forum simultaneously, efficiently, and without the
27   unnecessary duplication of evidence, effort, expense, or the possibility of inconsistent
28   or contradictory judgments that numerous individual actions would engender. The
                                                   9
                                         CLASS ACTION COMPLAINT
     1185225.1
Case 2:21-cv-02312-DSF-ADS Document 1 Filed 03/16/21 Page 10 of 26 Page ID #:10




 1   benefits of the class mechanism, including providing injured persons or entities with a
 2   method for obtaining redress on claims that might not be practicable to pursue
 3   individually, substantially outweigh any difficulties that may arise in the management
 4   of this class action.
 5               40.   Plaintiff knows of no difficulty to be encountered in the maintenance of
 6   this action that would preclude its maintenance as a class action.
 7               41.   Defendants have acted or refused to act on grounds generally applicable to
 8   the Class, thereby making appropriate final injunctive relief or corresponding
 9   declaratory relief with respect to the Class as a whole.
10                                    FIRST CLAIM FOR RELIEF
11           (Violations of the Telephone Consumer Protection Act, 47 U.S.C. § 227)
12                                       (Against All Defendants)
13               42.   Plaintiffs re-allege and incorporate by reference all paragraphs of this
14   complaint as if fully set forth herein.
15               43.   The TCPA prohibits the use of an ATDS to make any call or prerecorded
16   message to a wireless phone number without the prior express consent of the contacted
17   party, or in the absence of an emergency.
18               44.   The acts and omissions of Defendant constitute numerous and multiple
19   violations of the TCPA.
20               45.   As a result of Defendants’ violations of 47 U.S.C. §§ 227 et seq., Plaintiff
21   and members of the Class are entitled to an award of $500 in statutory damages for each
22   and every negligent violation pursuant to 47 U.S.C. § 227(b)(3).
23               46.   As a result of Defendants’ violations of 47 U.S.C. §§ 227 et seq., Plaintiff
24   and members of the Class are entitled to an award of $10,000 in statutory damages for
25   each and every knowing and/or willful violation pursuant to 47 U.S.C. § 227(b)(3).
26               47.   Should the Court determine that Defendants’ conduct was willful and
27   knowing, the Court should, pursuant to 47 U.S.C. § 227(b)(3)(C), award treble damages
28   to Plaintiff and the other members of the Class.
                                                   10
                                         CLASS ACTION COMPLAINT
     1185225.1
Case 2:21-cv-02312-DSF-ADS Document 1 Filed 03/16/21 Page 11 of 26 Page ID #:11




 1               48.   Plaintiffs and members of the Class also suffered damages in the form of
 2   invasion of privacy, in addition to charges to their cellular telephone plans.
 3               49.   Plaintiff and members of the Class are also entitled to and seek injunctive
 4   relief prohibiting Defendants’ illegal conduct in the future.
 5                                   SECOND CLAIM FOR RELIEF
 6                         (Violations of State Law – California Business and
 7                      Professions Code § 17200, et seq., for TCPA Violations)
 8                                       (Against All Defendants)
 9               50.   Plaintiffs re-allege and incorporate by reference all paragraphs of this
10   complaint as if fully set forth herein.
11               51.   California’s Unfair Competition Law (“UCL”), California Business and
12   Professions Code §§ 17200, et seq., prohibits any unlawful, unfair, or fraudulent
13   business act or practice. A business practice need only meet one of these three criteria
14   to be considered unfair competition.
15               52.   As described herein, Defendants have engaged in unfair and unlawful
16   business practices as the UCL defines by making, or having made on its behalf, calls to
17   cellular telephone numbers using a prerecorded message and/or an ATDS without the
18   prior express consent of the called parties, in violation of 47 U.S.C. § 227(b)(1)(A)(iii).
19               53.   Defendant knew that it used a prerecorded message for calls to the cellular
20   telephone numbers belonging to Plaintiff and the members of the Class.
21               54.   Defendant violated the UCL’s unfair prong and caused substantial injury to
22   consumers by knowingly accessing their cellular telephone equipment without consent,
23   thereby consuming battery life and diminishing their use, enjoyment, and utility of their
24   cellular telephones and cellular telephone plans. The injuries the Defendants’ unfair
25   conduct caused are not outweighed by countervailing benefits to consumers or
26   competition, and the injuries are such that consumers themselves could not have
27   reasonably avoided.
28
                                                   11
                                         CLASS ACTION COMPLAINT
     1185225.1
Case 2:21-cv-02312-DSF-ADS Document 1 Filed 03/16/21 Page 12 of 26 Page ID #:12




 1               55.   Defendants have also violated the UCL’s unlawful prong by violating the
 2   TCPA, as described herein.
 3               56.   Defendants’ unlawful and unfair conduct occurred during attempts to
 4   induce consumer use of, and participation in, its concierge medicine support services in
 5   order to generate revenues for itself, and therefore occurred in the course of
 6   Defendants’ business practices.
 7               57.   Defendants unfair and unlawful conduct directly and proximately based
 8   Plaintiff and members of the Class a loss of money or property in the form of the wear
 9   and tear on their cellular telephone equipment, consumed battery life, and the
10   diminishment in the use, enjoyment, value, and utility of their cellular telephone plans.
11               58.   Defendants’ unfair and unlawful conduct damaged Plaintiff, a physician in
12   California.
13               59.   Pursuant to California Business and Professions Code § 17203, Plaintiff
14   seeks an order (1) requiring Defendant to cease the unfair and unlawful practices
15   described herein; (2) requiring Defendants to restore to Plaintiff and each member of
16   the Class any money acquired by means of unfair and/or unlawful competition
17   (restitution); (3) requiring Defendants to disgorge any ill-gotten funds acquired as a
18   result of its unlawful telephone calling practices; and (4)awarding reasonable costs and
19   attorneys’ fees pursuant to California Code of Civil Procedure § 1021.5
20                                    THIRD CLAIM FOR RELIEF
21                         (Violations of State Law – California Business and
22                Professions Code § 17200, et seq., for Violations of CAN-SPAM Act)
23                                       (Against All Defendants)
24               60.   Plaintiffs re-allege and incorporate by reference all paragraphs of this
25   complaint as if fully set forth herein.
26               61.   California’s Unfair Competition Law (“UCL”), California Business and
27   Professions Code §§ 17200, et seq., prohibits any unlawful, unfair, or fraudulent
28
                                                   12
                                         CLASS ACTION COMPLAINT
     1185225.1
Case 2:21-cv-02312-DSF-ADS Document 1 Filed 03/16/21 Page 13 of 26 Page ID #:13




 1   business act or practice. A business practice need only meet one of these three criteria
 2   to be considered unfair competition.
 3               62.   Defendants have also engaged in unfair and unlawful business practices as
 4   the UCL defines by sending emails to the personal email accounts of Plaintiff and Class
 5   members without proper opt-out features.
 6               63.   The CAN-SPAM Act (Controlling the Assault of Non-Solicited
 7   Pornography and Marketing; 15 U.S.C. § 7701, et seq.) provides protections for users of
 8   commercial electronic email. Senders of commercial emails are not permitted to
 9   mislead recipients about the source or content of such mail, and recipients of
10   commercial emails have a right to decline to receive additional commercial emails from
11   the same source. Thus, the CAN-SPAM Act exists to prevent electronic messages like
12   the ones described within this Complaint, and to protect the privacy of citizens like the
13   Plaintiff and the Class.
14               64.   The emails Defendants sent to Plaintiff and those similarly situated
15   constitute “commercial electronic mail message” under the CAN-SPAM Act because
16   Defendants’ emails had the primary purpose of transmitting a commercial
17   advertisement or promotion of a commercial product or service, namely, Longeviti’s
18   concierge services. 15 U.S.C. § 7702(2)(A).
19               65.   Upon information and belief, some or all of the emails Defendants sent to
20   Plaintiff and the Class failed to comply with the requirements of 15 U.S.C. section
21   7704(a)(3)(A), to contain a “functioning return electronic mail address or other Internet-
22   based mechanism, clearly and conspicuously displayed, that (i) a recipient may use to
23   submit, in a manner specified in the message, a reply electronic mail message or other
24   form of Internet-based communication requesting not to receive future commercial
25   electronic mail messages from that sender at the electronic mail address where the
26   message was received; and (ii) remains capable of receiving such messages or
27   communications for no less than 30 days after the transmission of the original
28   message.”
                                                   13
                                         CLASS ACTION COMPLAINT
     1185225.1
Case 2:21-cv-02312-DSF-ADS Document 1 Filed 03/16/21 Page 14 of 26 Page ID #:14




 1               66.   Insofar as emails Defendants sent to Plaintiff and the Class contained a
 2   section 7704(a)(3)(A) compliant opt-out link, upon information and belief Defendants
 3   violated 15 U.S.C. section 7704(a)(4), which requires that “If a recipient makes a
 4   request … not to receive some or any commercial electronic mail messages from such
 5   sender, then it is unlawful:
 6
                       (i)     for the sender to initiate the transmission to the recipient, more than
 7                             10 business days after the receipt of such request, of a commercial
 8                             electronic mail message that falls within the scope of the request;

 9                     (ii)    for any person acting on behalf of the sender to initiate the
10                             transmission to the recipient, more than 10 business days after the
                               receipt of such request, of a commercial electronic mail message
11                             with actual knowledge, or knowledge fairly implied on the basis of
12                             objective circumstances, that such message falls within the scope of
                               the request;
13

14                     (iii)   for any person acting on behalf of the sender to assist in initiating
                               the transmission to the recipient, through the provision or selection
15                             of addresses to which the message will be sent, of a commercial
16                             electronic mail message with actual knowledge, or knowledge fairly
                               implied on the basis of objective circumstances, that such message
17                             would violate clause (i) or (ii); or
18

19                     (iv)    for the sender, or any other person who knows that the recipient has
                               made such a request, to sell, lease, exchange, or otherwise transfer or
20                             release the electronic mail address of the recipient (including
21                             through any transaction or other transfer involving mailing lists
                               bearing the electronic mail address of the recipient) for any purpose
22                             other than compliance with this chapter or other provision of law.”
23

24               67.   Defendants knew that they sent emails to Plaintiff and the members of the

25   Class without compliant opt-out links, or it violated Plaintiff and the Class’s wishes to

26   opt out of future emails.

27               68.   Defendants violated the UCL’s unfair prong and caused substantial injury

28   to consumers by knowingly accessing their email without consent, thereby consuming
                                                     14
                                           CLASS ACTION COMPLAINT
     1185225.1
Case 2:21-cv-02312-DSF-ADS Document 1 Filed 03/16/21 Page 15 of 26 Page ID #:15




 1   battery life and diminishing their use, enjoyment, and utility of their cellular telephones
 2   and computers, as well as cellular telephone plans. The injuries caused by Defendants’
 3   unfair conduct are not outweighed by countervailing benefits to consumers or
 4   competition, and the injuries are such that consumers themselves could not have
 5   reasonably avoided.
 6               69.   Defendants have also violated the UCL’s unlawful prong by violating the
 7   CAN-SPAM Act, as described herein.
 8               70.   Defendants’ unlawful and unfair conduct occurred during attempts to
 9   induce consumer use of, and participation in, its concierge medicine support services in
10   order to generate revenues for itself, and therefore occurred in the course of
11   Defendants’ business practices.
12               71.   Defendants unfair and unlawful conduct directly and proximately based
13   Plaintiff and members of the Class a loss of money or property in the form of the wear
14   and tear on their cellular telephone and computer equipment, consumed battery life, and
15   the diminishment in the use, enjoyment, value, and utility of their cellular telephone
16   plans.
17               72.   Defendants’ unfair and unlawful conduct damaged Plaintiff, a physician in
18   California.
19               73.   Pursuant to California Business and Professions Code § 17203, Plaintiff
20   seeks an order (1) requiring Defendant to cease the unfair and unlawful practices
21   described herein; (2) requiring Defendants to restore to Plaintiff and each member of
22   the Class any money acquired by means of unfair and/or unlawful competition
23   (restitution); (3) requiring Defendants to disgorge any ill-gotten funds acquired as a
24   result of its unlawful telephone calling practices; and (4) awarding reasonable costs and
25   attorneys’ fees pursuant to California Code of Civil Procedure § 1021.5.
26   //
27   //
28
                                                  15
                                        CLASS ACTION COMPLAINT
     1185225.1
Case 2:21-cv-02312-DSF-ADS Document 1 Filed 03/16/21 Page 16 of 26 Page ID #:16




 1                                   FOURTH CLAIM FOR RELIEF
 2     (Violations of State Law – California Business and Professions Code § 17200, et
 3                     seq., for Violations of California Public Utilities Code § 2872)
 4                                        (Against All Defendants)
 5               74.    Plaintiffs re-allege and incorporate by reference all paragraphs of this
 6   complaint as if fully set forth herein.
 7               75.    California’s Unfair Competition Law (“UCL”), California Business and
 8   Professions Code §§ 17200, et seq., prohibits any unlawful, unfair, or fraudulent
 9   business act or practice. A business practice need only meet one of these three criteria
10   to be considered unfair competition.
11               76.    Defendants have also engaged in unfair and unlawful business practices as
12   the UCL defines by operating an automatic dialing-announcing device to place pre-
13   recorded calls to Plaintiff and the Class, in violation of California’s Public Utilities
14   Code § 2872.
15               77.    An “automatic dialing-announcing device” is defined as any automatic
16   equipment that incorporates: (1) a storage capability of telephone numbers to be called
17   or a random or sequential number generator capable of producing numbers to be called;
18   and (2) the capability, working alone or in conjunction with other equipment, to
19   disseminate a prerecorded message to the telephone number called.
20               78.    Upon information and belief, the pre-recorded phone calls Plaintiff and the
21   Class received were made using an automatic dialing-announcement device, and none
22   of the exceptions outlined in section 2872 apply to Defendants’ calls to Plaintiff and the
23   Class.
24               79.    Defendants knew that they sent pre-recorded phone calls to Plaintiff and
25   the Class using an automatic dialing-announcement device.
26               80.    Defendants did not have an established relationship with Plaintiff or the
27   Class prior to transmitting the message, and the calls were not generated at Plaintiff or
28   the Class’s request.
                                                    16
                                          CLASS ACTION COMPLAINT
     1185225.1
Case 2:21-cv-02312-DSF-ADS Document 1 Filed 03/16/21 Page 17 of 26 Page ID #:17




 1               81.   Defendant violated the UCL’s unfair prong and caused substantial injury to
 2   consumers by knowingly accessing their cellular telephones without consent, thereby
 3   consuming battery life and diminishing their use, enjoyment, and utility of their cellular
 4   telephones, as well as cellular telephone plans. The injuries caused by Defendants’
 5   unfair conduct are not outweighed by countervailing benefits to consumers or
 6   competition, and the injuries are such that consumers themselves could not have
 7   reasonably avoided.
 8               82.   Defendants have also violated the UCL’s unlawful prong by violating
 9   California’s Public Utilities Code § 2872, as described herein.
10               83.   Defendants’ unlawful and unfair conduct occurred during attempts to
11   induce consumer use of, and participation in, its concierge medicine support services in
12   order to generate revenues for itself, and therefore occurred in the course of
13   Defendants’ business practices.
14               84.   Defendants unfair and unlawful conduct directly and proximately based
15   Plaintiff and members of the Class a loss of money or property in the form of the wear
16   and tear on their cellular telephone and computer equipment, consumed battery life, and
17   the diminishment in the use, enjoyment, value, and utility of their cellular telephone
18   plans.
19               85.   Defendants’ unfair and unlawful conduct damaged Plaintiff, a physician in
20   California.
21               86.   Pursuant to California Business and Professions Code § 17203, Plaintiff
22   seeks an order (1) requiring Defendant to cease the unfair and unlawful practices
23   described herein; (2) requiring Defendants to restore to Plaintiff and each member of
24   the Class any money acquired by means of unfair and/or unlawful competition
25   (restitution); (3) requiring Defendants to disgorge any ill-gotten funds acquired as a
26   result of its unlawful telephone calling practices; and (4) awarding reasonable costs and
27   attorneys’ fees pursuant to California Code of Civil Procedure § 1021.5.
28
                                                  17
                                        CLASS ACTION COMPLAINT
     1185225.1
Case 2:21-cv-02312-DSF-ADS Document 1 Filed 03/16/21 Page 18 of 26 Page ID #:18




 1                                         PRAYER FOR RELIEF
 2               WHEREFORE, Plaintiff and the Class demand a jury trial on all claims so triable
 3   and judgment as follows:
 4               A.    An order certifying the Class as defined herein, appointing Plaintiff
 5                     Lawrence May as the representative of the Class, and appointing his
 6                     counsel as Class Counsel;
 7               B.    An order declaring Defendants’ actions, as set out herein, violate the
 8                     TCPA;
 9               C.    A declaratory judgment that Defendants’ telephone calling equipment
10                     constitutes an automatic telephone dialing system under the TCPA;
11               D.    Statutory damages of $500 for each negligent violation of the TCPA;
12               E.    Statutory damages of $10,000 for each knowing or willful violation of the
13                     TCPA;
14               F.    Actual and punitive damages arising from Defendants’ wrongful and
15                     illegal conduct;
16               G.    An order declaring that Defendants’ actions, as set out herein, violate the
17                     UCL;
18               H.    An order requiring Defendant to cease the unfair and unlawful practices
19                     described herein;
20               I.    An order requiring Defendants to disgorge any ill-gotten funds acquired as
21                     a result of its unlawful telephone calling practices;
22               J.    An order requiring Defendants to pay restitution for the money and
23                     property lost as a result of its unlawful telephone calling practices;
24               K.    An order requiring Defendants to identify any third party involved in the
25                     calling activities as set forth herein, as well as the terms of any contract or
26                     compensation arrangement it has with such third parties;
27               L.    A temporary, preliminary, and permanent injunction prohibiting
28                     Defendants from calling Plaintiff and Class members using a prerecorded
                                                     18
                                           CLASS ACTION COMPLAINT
     1185225.1
Case 2:21-cv-02312-DSF-ADS Document 1 Filed 03/16/21 Page 19 of 26 Page ID #:19




 1                    message or through the use of an ATDS or autodialer, without recipients’
 2                    prior express consent;
 3               M.   A temporary, preliminary, and permanent injunction requiring Defendants
 4                    to cease all unsolicited calls and otherwise protecting the interests of the
 5                    Class;
 6               N.   A temporary, preliminary, and permanent injunction prohibiting
 7                    Defendants from using, or contracting the use of, an automatic telephone
 8                    dialing system without obtaining and maintaining records of call
 9                    recipients’ prior express consent to receive calls made with such
10                    equipment;
11               O.   A temporary, preliminary, and permanent injunction prohibiting
12                    Defendants from conducting any future telemarking activities until it has
13                    established an internal Do Not Call List as required by the TCPA;
14               P.   Attorney’s fees;
15               Q.   Litigation expenses and costs of the instant suit;
16               R.   Forfeiture penalties of up to $10,000 per violation of the TCPA and
17                    referral of any judgment the Court issues in favor of the Plaintiff and/or the
18                    Class to the FCC Enforcement Bureau for notice and/or enforcement of the
19                    same; and
20               S.   Such other or further relief as the Court deems proper.
21
      DATED: March 15, 2021                       BROWN WHITE & OSBORN LLP
22

23
                                                  By   s/Kenneth P. White
24
                                                                THOMAS M. BROWN
25                                                              KENNETH P. WHITE
                                                               KARINEH TARBINIAN
26                                                       Attorneys for LAWRENCE A. MAY,
                                                         M.D., individually and on behalf of all
27                                                              others similarly situated
28
                                                   19
                                         CLASS ACTION COMPLAINT
     1185225.1
Case 2:21-cv-02312-DSF-ADS Document 1 Filed 03/16/21 Page 20 of 26 Page ID #:20




 1                                 DEMAND FOR JURY TRIAL
 2               Plaintiff LAWRENCE A. MAY, M.D. hereby demands a jury trial.
 3
      DATED: March 15, 2021                   BROWN WHITE & OSBORN LLP
 4

 5
                                              By   s/Kenneth P. White
 6
                                                            THOMAS M. BROWN
 7                                                          KENNETH P. WHITE
                                                           KARINEH TARBINIAN
 8                                                   Attorneys for LAWRENCE A. MAY,
                                                     M.D., individually and on behalf of all
 9                                                          others similarly situated
10
     4812-9528-6489, v. 1
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                20
                                      CLASS ACTION COMPLAINT
     1185225.1
Case 2:21-cv-02312-DSF-ADS Document 1 Filed 03/16/21 Page 21 of 26 Page ID #:21




                        EXHIBIT A
        Case 2:21-cv-02312-DSF-ADS Document 1 Filed 03/16/21 Page 22 of 26 Page ID #:22




From:                 Daniel Gladstone CEO <dgladstone@longeviti.health>
Sent:                 Thursday, December 24, 2020 12:08 PM
To:                   Lawrence May
Subject:              Concierge Medicine w/ Longeviti Health: Make 2021 The Best Year Yet!




           Contact                           |   Schedule                                 |    Meet


Dear Dr. May,

Happy Holidays! I recently called you and left you a message.

As the CEO of Longeviti Health, I'm reaching out to you because you are an established concierge doctor and I believe
we can help you.

Many doctors in this space are being charged tremendous sums of money by their concierge partners for bare‐bones
service and I'm certain that Longeviti can outperform all of them at a fraction of the price.


        In terms of success, we are now the fastest growing concierge medicine and practice solutions company in the
         country.

        In terms of service, we treat our affiliated physicians like family and have a 100% physician satisfaction rate.

        In terms of price, physicians like you who switch to Longeviti pay a long‐term rate of $20,000 per year or just
         7.5% of membership revenue (the lowest published rate in the history of concierge medicine).


What we're offering deserves 30 minutes. Please use this link to schedule a 30 minute meeting with me. I'll explain
exactly how we are different and how we have helped physicians like you save $50,000.00 per year (or more) while
also gaining patients.

Schedule With Me By Clicking Here

I look forward to our meeting!

Best in Health,

  Daniel Gladstone
  Chairman / CEO
  Longeviti Health



                                                              1
Case 2:21-cv-02312-DSF-ADS Document 1 Filed 03/16/21 Page 23 of 26 Page ID #:23


          Established concierge physicians
          who switch to Longeviti save an
           average of $50,000 per year .
                                       LEARN MORE




    Why Physicians Love Us
    We believe the physicians we work with should do better year after year and not simply stay
    with us because of a lack of good options.

    The result: Our physician partners are among the happiest physicians around. Come
    schedule a meeting and see for yourself!


      SCHEDULE A MEETING




                  Our Physicians. Our Family.
                                                 2
Case 2:21-cv-02312-DSF-ADS Document 1 Filed 03/16/21 Page 24 of 26 Page ID #:24




                  Peter Bruno, MD
                  New York



       When I initially transitioned my practice, I did so in large part because of
       Daniel Gladstone's positive (and relentless!) efforts to recruit me. What really
       won me over, though, has been Longeviti's absolute passion and continued
       commitment to my success.




                  Sheree Lipkis, MD
                  Chicago



       While walking through the Chicago Botanic Gardens, our daughter said
       "while this has been such a difficult year, we've also been blessed in
       unexpected ways". She named five biggies. Meeting you guys and
       transitioning my practice were both on her list. Thank you so much!




              See What Makes Us Different




                                               3
Case 2:21-cv-02312-DSF-ADS Document 1 Filed 03/16/21 Page 25 of 26 Page ID #:25




                        Words to Live By
     "If you are not taking care of your customer, your competitor will."
                                 – Bob Hooey


                      LET US TAKE CARE OF YOU




                                       4
Case 2:21-cv-02312-DSF-ADS Document 1 Filed 03/16/21 Page 26 of 26 Page ID #:26


    Address
    2645 Executive Park Drive - Weston, Florida 33331



    Website
    www.longeviti.health




    Contact
    (888) 580-6170

    sales@longeviti.health




                  © 2020 Longeviti Health, LLC. All Rights Reserved.


                                     Unsubscribe




                                          5
